Citation Nr: 0832968	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether the veteran's spouse is entitled to the granted 
apportionment of the veteran's VA compensation benefits.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 2000 to 
January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
that granted the veteran's spouse apportionment of the 
veteran's benefits.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In September 2006, the RO apportioned $200 a month of the 
veteran's benefits to his spouse and two dependent children.  
The veteran asserts that he is already paying $175 a week to 
his spouse and that his children live with him.  The 
veteran's spouse asserts that, as of October 2006, the 
children no longer live with the veteran.  

Under applicable law, if a veteran is not living with his or 
her spouse, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by VA.  See 38 U.S.C.A. § 5307.  

An apportionment may be paid if the veteran is not residing 
with his or her spouse, or if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
C.F.R. § 3.450.  

In this case, there is conflicting evidence with whom the 
veteran's children lived with at what time and who they are 
currently living with.  Additionally, the veteran has 
submitted documentation that he did pay support to his wife; 
however, the veteran has not submitted any documentation to 
confirm financial hardship.  

Therefore, the Board must remand this case in order for the 
RO to determine where the veteran's children live and for the 
veteran to provide documentation of financial hardship.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to inform the veteran to submit financial 
information in order to determine whether 
the current apportionment is productive 
of hardship to him.  

In addition, the RO should contact the 
veteran in order to ascertain whether the 
veteran's children have been in his 
custody for any substantial period of 
time during this appeal.  The RO also 
should clarify if the veteran and his 
spouse have entered into any formal 
agreement referable to his financial 
support of her and the children.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



